DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reason for Allowance

Claims 1-14, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 02/09/2022 and a thorough search the closest prior arts Jones et al. (Patent No.: US 10,475,937 B1), in view of Hayashi (US 2017/0308188 A1), and in further view of Ahn et al. (US 2011/0018800 A1), and in further view of Anderson (Patent No.: US 5,355,148 A), and in further view of Aoki et al. (US 2011/0029185 A1), and in further view of Brandl et al. (US 2015/0226839 A1), and in further view of Chen (US 2014/0131560 A1), and in further view of Geiger et al. (US 2017/0089757 A1), and in further view of Higuchi et al. (US 2009/0074263 A1), and in further view of Kouznetsov et al. (Patent No.: US 6,410,918 B1), and in further view of RENARD et al. (US 2018/0006182 A1), ), and in further view of Svajda et al. (US 2011/0248152 A1), and in further view of Nijaguna et al. (US 2021/0074874 A1), and in further view of Uljanic et al. (Patent No.: US 5,092,459 A), and in further view of Motoe et al. (US 2009/0167683 A1), and in further view of Withrow et al. (Patent No.: US 5,388,692 A), and in further view of Clover et al. (Patent No.: US 8,672,127 B1), and in further view of Derr et al. (Patent No.: US 6,634,494 B1), and in further view of Webb (Patent No.: US 10,945,664 B1),  in combination, fail to teach all the limitations as recited in the independent claims.  

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the cover is replaceable for attaching the cover varied for the inspection standard or the design requirement to the unvaried housing in response to the contour of the second surface matched and engaged with a hole on the optical finger navigation apparatus as claimed in claim 1. 

With regards to independent claim 9, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the cover is replaceable for attaching the cover varied for the inspection standard or the design requirement to the unvaried housing in response to the contour of the second surface matched and engaged with a hole on the optical finger navigation apparatus, as claimed in claim 9. 



The dependent claim 2-8, and 10-14, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628